Citation Nr: 0801865	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-43 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for congenital lymphedema with lymphatic obstruction 
of the right leg proximal to the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The veteran's congenital lymphedema with lymphatic 
obstruction of the right leg proximal to the right ankle is 
manifested by pain, persistent edema, and stasis 
pigmentation.  This condition does not produce persistent 
ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
congenital lymphedema with lymphatic obstruction of the right 
leg proximal to the right ankle are not met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's September 2002 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Although the September 2002 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against an increased evaluation for his service-connected 
congenital lymphedema with lymphatic obstruction of the right 
leg proximal to the right ankle.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination for his service-connected 
congenital lymphedema with lymphatic obstruction of the right 
leg proximal to the right ankle.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Historically, the RO granted service connection at a 10 
percent initial disability rating for thrombophlebitis, right 
leg, effective from April 1955.  The 10 percent disability 
rating assigned to this condition remained in effect at the 
time the veteran filed his present claim for an increase on 
July 1, 2002.

In November 2002, the RO issued a rating decision which 
denied an increased disability rating in excess of 10 percent 
for the veteran's service-connected post-phlebitic sydrome, 
right leg.  Thereafter, the veteran filed a timely notice of 
disagreement with this decision.  

In July 2003, the RO issued a second rating decision which 
granted an increased disability rating of 20 percent, 
effective from July 1, 2002, for the veteran's condition, 
which it recharacterized as total lymphatic obstruction of 
the right leg proximal to the right ankle.  The veteran 
subsequently noted his ongoing disagreement with this newly 
assigned disability rating.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993)

In October 2004, the RO issued a third rating decision which 
granted an increased disability rating of 40 percent for the 
veteran's disability of the right lower extremity, which the 
RO recharacterized as congenital lymphedema with lymphatic 
obstruction of the right leg proximal to the right ankle, 
effective from July 1, 2002. 38 C.F.R. § 3.400 (2007).  
Thereafter, the veteran perfected his appeal herein. 

The veteran's congenital lymphedema with lymphatic 
obstruction of the right leg proximal to the right ankle is 
currently rated 40 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Codes 7199-7121.  The Schedule provides 
that unlisted disabilities requiring rating by analogy will 
be coded with the first two numbers of the schedule 
provisions for the most closely related body part and "99."  
38 C.F.R. § 4.27 (2007).  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2007).

Pursuant to Diagnostic Code 7121, used in rating post 
phlebitic syndrome of any etiology, a 40 percent rating is 
assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7121.

A treatment report, dated in July 2002, noted the veteran's 
complaints of progressive swelling in his right lower 
extremity.  He also reported pain in his right groin and 
right anterior leg, but without any trauma.  Physical 
examination revealed symmetric swelling of the right lower 
extremity including the foot and part of the thigh.  There 
was no redness or heat, no posterior calf tenderness, and no 
skin breakdown.  The report noted the maximum calf diameter 
was 17.75 inches on the right.  The report also noted that 
the right dorsalis pedal pulse was intact with good capillary 
filling.  It concluded with an impression of progressive 
swelling of the right lower extremity.  

In September 2002, a VA examination for arteries and veins 
was conducted.  The report noted the veteran's history of 
persistent swelling in his right lower extremity.  The 
veteran also reported complaints of persistent pain in his 
right leg, which was less severe than it had been since he 
was prescribed pressure stockings.  He further indicated that 
he was unable to stand up for long periods of time without 
increased pain and swelling.  Physical examination revealed 
obvious swelling in the right lower extremity.  Measurements 
of both calves, taken 20.5 centimeters below the mid-point of 
the patella, revealed that the right calf was 43.5 
centimeters and the left calf was 32.3 centimeters.  
Measurements of both thighs, taken 24 centimeters above the 
mid-patella, revealed that the right thigh was 47 centimeters 
and left thigh was 44 centimeters.  There was pitting edema 
of the right lower extremity up to the knee.  The right 
posterior tibial and right dorsalis pedis pulse could not be 
felt, and the femoral pulses were somewhat diminished.  An 
addendum to the examination report noted that the veteran has 
total lymphatic obstruction of the right leg proximal to the 
right ankle.  The VA examiner noted that this was responsible 
for his marked edema.  Lymphosinctography (nuclear medicine 
studies) did not establish the cause of the obstruction, and 
there was no evidence of arterial or venous insufficiency in 
the right leg.

The report of a lymphoscintigraphy of the lower extremities, 
performed in December 2002, noted the veteran's history of 
right lower extremity swelling for the past fifty years, with 
a significant worsening in the last year.  The report 
indicated that the veteran has swelling up to the right thigh 
with pain.  It also noted that he has tried elevation and 
compression garments with little to no improvement.  The 
report of this procedure revealed a normal scintgraphy of the 
left lower extremity, and evidence of total lymphatic 
obstruction below the right ankle region.  The report 
concluded with assessment of lymphedema.  An addendum to this 
report, dated in December 2002, noted that there was no 
uptake of the sulfur colloid in the right leg, and lymphatic 
vessels could be visualized in the right leg.  The examiner 
concluded that it was likely the veteran has congenital 
lymphedema, and that his symptoms beginning in 1955, likely 
represent lymphedema precox, which has been recently 
exacerbated.  The report recommended manual compression 
massage therapy and compression stockings.

A physical therapy report, dated in January 2003, noted very 
little change in the edema in the veteran's right lower 
extremity following compression massage therapy.  A treatment 
report, dated in October 2003, noted level 4+ pitting edema 
in the veteran's right lower extremity.  The veteran 
indicated that he wears a thigh high hose to treat this 
condition.  A treatment report, dated in March 2004, 
indicated that the veteran was being fitted for new 
compressive stockings.  

In June 2004, the veteran was hospitalized for a period of 
three days for complaints of pain and redness in his right 
lower extremity.  A treatment report, dated in June 2004, 
noted that physical examination of the right lower extremity 
revealed it to be erythematous, warm and with 3+ edema to the 
knee.  Sensation and strength in the right foot were reported 
to be normal.  His dorsalis pedis pulse was 2+, and his 
posterior tibial pulse was 1+.  The report concluded with a 
diagnosis of cellulitis.  A discharge report noted that the 
veteran was discharged with no restrictions other than to 
keep his right leg elevated when resting.  The report also 
noted that the veteran had indicated living with his spouse 
and being independent with all activities.  He also indicated 
that he still mows his yard, and takes care of everything.  

A treatment report, dated in October 2004, noted that the 
veteran's right lower extremity was erythematous with 
increased temperature on the inner aspect of the right thigh, 
and sensitive to palpation.  The report also noted that his 
right calf was edematous and nontender.  The report 
concluded, in part, with a diagnosis of cellulitis in the 
right thigh.

A review of the evidence reflects that a disability rating in 
excess of 40 percent for the veteran's congenital lymphedema 
with lymphatic obstruction of the right leg proximal to the 
right ankle is not warranted.  While the Board acknowledges 
evidence of persistent edema in the right lower extremity, 
there is no evidence of persistent ulcerations which would 
warrant a 60 percent rating. The findings from the VA 
examination and from the veteran's treatment records for this 
condition showed no active ulcerations and no evidence of a 
past history of ulcerations.  Thus, the preponderance of the 
evidence is against a rating in excess of 40 percent for the 
service-connected congenital lymphedema with lymphatic 
obstruction of the right leg proximal to the right ankle.

The Board has considered other potentially applicable 
diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  However, the diagnostic code for varicose veins 
is identical to Diagnostic Code 7121.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).  The other diagnostic codes for 
diseases of the arteries and veins are not shown to be 
applicable here.  38 C.F.R. § 4.104, Diagnostic Codes 7101, 
7110, 7111, 7112, 7113, 7114, 7115, 7117, 7118, 7119, 7122, 
7123 (2007).  Accordingly, increased evaluation under these 
diagnostic codes is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of 40 percent is provided for 
certain manifestations of right lower extremity disorder, but 
the medical evidence reflects that those manifestations are 
not present in this case.  The evidence does not show that 
this condition results in marked interference with 
employment.  Moreover, the veteran has not required frequent 
periods hospitalization due to this disorder.  Therefore, the 
Board finds no evidence of an exceptional disability picture.  
Accordingly, the veteran has not been prejudiced by the RO's 
failure to consider this section or the RO's failure to 
document its consideration of this section.


ORDER

An increased disability rating in excess of 40 percent for 
congenital lymphedema with lymphatic obstruction of the right 
leg proximal to the right ankle is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


